Citation Nr: 1703729	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-27 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for acid reflux. 

3.  Entitlement to service connection for hiatal hernia. 

4.  Entitlement to service connection for gastrointestinal condition. 

5.  Entitlement to service connection for irritable bowel syndrome (IBS). 

6.  Entitlement to service connection for constipation. 

7.  Entitlement to service connection for sleep disorder.   

8.  Entitlement to service connection for hearing loss. 

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to permanency of the total rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and February of 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2009 rating decision granted service connection for PTSD with a 100 percent rating effective July 20, 2007.  The February 2009 rating decision denied service connection for GERD, acid reflux, hiatal hernia, a gastrointestinal condition, IBS, constipation, sleep disorder, hearing loss, and tinnitus.

The issue of service connection for breathing problems/sleep apnea, to include as secondary to PTSD, was raised by the Veteran's attorney in February 2009, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues pertaining to a sleep disorder and the PTSD rating are addressed in the decision below.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of severe sleep impairment, including nightmares, for which the Veteran has already been assigned the highest possible rating of 100 percent since the effective date of service connection; a separate and distinct sleep disorder has not been shown.

2.  During the course of the appeal, in July 2016, the Veteran was granted Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35 on the basis that he had a service-connected disability determined to be permanent and total in nature.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a separate and distinct sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2016).

2.  The issue of whether the Veteran is entitled to a total and permanent evaluation for service-connected PTSD is moot.  38 U.S.C.A. §§ 3501, 7105 (West 2014); 38 C.F.R. §§ 3.340, 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Sleep Disorder

Facts 

The Veteran seeks service connection for sleep impairment, which he describes as inability to maintain sleep for more than 2 hours and nightmares of Vietnam, and which he says began upon his return from Vietnam.  See Veteran's September 2007 statement, and his June 2008 statement/informal claim.  He asserts that his sleep impairment may be related to his service-connected PTSD.  See February 2009 statement/notice of disagreement from Veteran's attorney, including internet article on the relationship between sleep problems and PTSD.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

Review of the record confirms that the Veteran has been service connected for PTSD with a rating of 100 percent since July 20, 2007, which contemplates the Veteran's "ongoing severe sleep disturbance" and nightmares.  See February 2009 and July 2016 rating decisions.

Here, the Veteran's complained of sleep impairment symptoms are already contemplated by his service-connected PTSD disability and compensated for in the assigned 100 percent rating for his service-connected PTSD.  Additionally, the evidence does not show a separate and distinct sleep disorder.  Thus, this claim must be denied as a matter of law.  See 38 C.F.R. § 4.14; Sabonis, 6 Vet. App. at 430.  

The Board notes that in his February 2009 statement/notice of disagreement, the Veteran's attorney averred that the Veteran may also have breathing problems/sleep apnea secondary to his service-connected PTSD.  The issue of service connection for the physical or respiratory breathing problems/sleep apnea has been referred to the AOJ for appropriate action.

II.  Permanent and Total Rating

The Veteran seeks entitlement to a permanent and total evaluation based on his service-connected disabilities, primarily based on PTSD.  See 38 C.F.R. § 3.340(b). Here, the Board finds that VA has already determined that this is so.  During the course of the appeal, in a July 2016 rating decision, the Veteran was granted DEA benefits under the provisions of Chapter 35 on the basis that he had a service-connected disability determined to be permanent and total in nature.  The rating decision stated that "the evidence shows the [V]eteran currently has a total service-connected disability, permanent in nature."  Eligibility for DEA benefits under Chapter 35 presupposes a finding of a permanent and total service-connected disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 20.3021.  See also VBA Manual, IX.ii.2.1.d.

As the benefit sought has been granted in full, the issue of entitlement to permanency of the total rating for service-connected PTSD is moot.  Accordingly, there is no case or controversy to decide and the issue is dismissed.  See 38 U.S.C.A. § 7105.



ORDER

Service connection for sleep disorder is denied.

The issue of entitlement to permanency of the total rating for service-connected PTSD is dismissed.


REMAND

The Veteran seeks service connection for a gastrointestinal condition or conditions, to include GERD, acid reflux, a hiatal hernia, IBS, and constipation-all of which he suspects may be due to his service-connected PTSD.  See Veteran's June 2008 statement/informal claim.  In correspondence dated in August 2008, he said that he has treated himself with over-the-counter medication for his gastrointestinal complaints since his return from Vietnam, and in February 2009 his attorney submitted a scholarly article on the relationship between PTSD and gastrointestinal problems, entitled "PTSD and Physical Health."  In accordance with 38 C.F.R. § 3.159(c) the Veteran should be accorded a VA examination regarding his gastrointestinal complaints.

The Veteran also seeks service connection for hearing loss and tinnitus, which he says are related to his noise exposure during service.  See June 2008 statement/informal claim from Veteran, and February 2009 statement/notice of disagreement from Veteran's attorney.  In his June 2008 correspondence the Veteran averred that he was "exposed to 155 howitzers during the military while in Vietnam for two months constantly," which he said caused him to "get out of artillery and go into the infantry."  He added that he has to ask people to repeat themselves and is unable to hear whispered conversation; and in February 2009 his attorney submitted an article on the relationship between acoustic trauma and hearing loss, entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth."  A VA audiology examination is also warranted.

On remand, the claims file should also be updated with VA treatment records dated after April 2008.  

Accordingly, these issues are REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after April 2008.  

2.  Schedule the Veteran for a VA examination regarding his claim of service connection for a gastrointestinal disorder (including GERD, acid reflux, hiatal hernia, IBS, constipation).  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's active duty and post-service complaints with the Veteran, and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to

a) state whether the Veteran has GERD, acid reflux, hiatal hernia, irritable bowel syndrome, constipation, and/or some other gastrointestinal disorder; and then

b) opine, for each gastrointestinal disorders found on examination, whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or is related to some incident of active duty service. 

c) opine, for each gastrointestinal disorders found on examination, whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused, or aggravated, by the Veteran's service-connected PTSD.

A rationale for all opinions must be provided.  In formulating the requested opinion, the examiner should comment on the Veteran's right side/flank pain during service.   See April 1971 service treatment record.

3.  Schedule the Veteran for a VA examination regarding his claims of service connection for hearing loss and tinnitus.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's active duty noise exposure and hearing complaints with the Veteran, as well as his post-service noise exposure and current complaints, and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  It should be determined if the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

After clinical examination, the examiner is requested to opine as follows:

a) whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss began during active duty service, or is related to some incident of active duty service, including noise exposure.  

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complained of tinnitus began during active duty service, or is related to some incident of active duty service, including noise exposure.  

A rationale for all opinions must be provided.  

4.  Finally, readjudicate the claims remaining on appeal.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


